FILED
                             NOT FOR PUBLICATION                            JAN 23 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LUCIA DUARTE-MOREIRA,                            No. 11-71426

               Petitioner,                       Agency No. A098-714-301

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Lucia Duarte-Moreira, a native and citizen of Nicaragua, petitions for review

of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009),

and we deny the petition for review.

      In her asylum application Duarte-Moreira stated she and her family were

harmed by Sandinistas over 20 years ago. Duarte-Moreira testified she came to the

United States in 2005 for economic reasons only, and that she does not want to live

with the father of her children if she returns to Nicaragua, but that she could return

and live with her mother and children. Substantial evidence supports the agency’s

determination that she failed to meet her burden of proof to establish eligibility for

asylum. See 8 U.S.C. § 1158(b)(1); see also Zetino v. Holder, 622 F.3d 1007, 1015

(9th Cir. 2010) (setting forth requirements for establishing eligibility for asylum).

Contrary to Duarte-Moreira’s contentions, the record does not compel the contrary

finding. See INS v. Elias-Zacarias, 502 U.S. 478, 481-83 (1992). Consequently,

her asylum claim fails.

      Because Duarte-Moreira failed to establish eligibility for asylum, her

withholding of removal claim necessarily fails. See Zehatye v. Gonzales, 453 F.3d
1182, 1190 (9th Cir. 2006).




                                           2
      Finally, substantial evidence supports the agency’s denial of Duarte-

Moreira’s CAT claim because she failed to demonstrate it is more likely than not

she would be tortured by or with the consent or acquiescence of a public official in

Nicaragua. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                          3